Citation Nr: 0906978	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In December 2008, the Veteran testified at a personal hearing 
before the undersigned, via videoconference.  A transcript of 
the hearing is associated with the claims file.  

Subsequent to his hearing, the Veteran submitted additional 
evidence consisting of a letter from the Social Security 
Administration (SSA) with respect to his SSA disability 
benefit award.  See 38 C.F.R. § 20.1304 (2008).  The Veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision.

The Veteran also filed a timely notice of disagreement with 
the denial of service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.  However, upon 
receipt of a statement of the case (SOC), the Veteran limited 
his appeal to the claim for service connection for PTSD in 
his February 2007 substantive appeal (VA Form 9).  Thus, the 
claim of entitlement to service connection for diabetes 
mellitus is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.




REMAND

The Veteran contends that he suffers PTSD as a result of his 
experiences in Vietnam.  The Board determines that a remand 
is required for further development of the record.

Initially, the Board observes that the Veteran is in receipt 
of disability benefits from the SSA due to his PTSD symptoms.  
The records relevant to his application for these benefits 
are not associated with the claims file.  When VA has notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board 
must seek to obtain those records before proceeding with the 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 
(2002); Baker v. West, 11 Vet. App. 163, 169 (1998). 

Further, the Board determines that additional efforts should 
be made to verify the Veteran's claimed stressors.  In this 
regard, the Board notes that a response to a stressor 
verification request from the Center for Unit Records 
Research (CURR, now the U.S. Army and Joint Services Records 
Research Center, JSRRC) indicated that the Morning Reports 
from the Veteran's units could contain the information 
requested.  Further, the request to CURR included a request 
to verify rocket and mortar attacks that occurred between 
December 24, 1966 and February 28, 1967.  CURR did not 
address rocket and mortar attacks in the response.  Thus, 
additional efforts should be made to obtain records 
corroborating the Veteran's claimed stressors, to include 
requests for Morning Reports from December 22, 1966 (the date 
the Veteran arrived at his unit) through February 28, 1967, 
as well as any other appropriate sources. 

Additionally, a request was made to the National Personnel 
Records Center (NPRC) for records showing unit of assignment, 
dates of assignment, travel outside the U.S., and combat 
operations.  In response to this request, NPRC sent the 
Veteran's DA Form 20.  The Board determines that the 
Veteran's entire personnel file (201 file) should be obtained 
if possible as it may contain information relevant to the 
Veteran's claimed stressors from when he served as a truck 
driver for his unit. 
Finally, a June 2004 VA treatment record reports that the 
Veteran received VA treatment in the 1980s; however, the 
earliest treatment record associated with the claims file is 
dated in July 1976 and the next record is dated in October 
2004.  Records for 1974 were requested and reported as 
unavailable; but no records from the 1980s were sought.  VA 
must attempt to obtain these outstanding, relevant treatment 
records prior to further adjudication of the claim.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).    
Accordingly, the case is REMANDED for the following actions:

1.	Request records relevant to the 
Veteran's application for benefits from 
the SSA.  

2.	Request VA treatment records dated from 
1980 to 1990 from the Cleveland VA 
Medical Center.

3.	Request the Veteran's complete 
personnel file (201 file) from NPRC and 
other appropriate sources. 

4.	Request corroborating documents for the 
Veteran's claimed stressors when 
assigned to Company A of the 1st 
Aviation Battalion from JSRRC with 
respect to rocket and mortar attacks 
occurring between December 22, 1966 and 
February 28, 1967 and from the National 
Archives and Records Administration 
(NARA) and other appropriate sources, 
to include a search of Morning Reports 
for the names of casualties and the 
record of attacks experienced by the 
unit, as well as any reference to the 
Veteran.

5.	All requests and responses with respect 
to the above actions, both positive and 
negative, should be associated with the 
claims file. 

6.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the June 2008  
supplemental SOC (SSOC).  The Veteran 
and his representative should then be 
issued another SSOC.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

